Citation Nr: 0913998	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-35 872	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1958 to December 1962.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the Veteran appeared at a hearing before a 
Decision Review Officer. A transcript of the hearing is in 
the record. 

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In a rating decision in February 2005, the RO denied service 
connection for bilateral hearing loss and for tinnitus.  
After the Veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision and the rating decision became final 
based on the evidence of record.

In June 2005, the Veteran applied to reopen the claims.  In 
the rating decision in November 2005, the RO essentially 
adjudicated the claims of service connection on the merits. 

Regardless of the RO's characterization of the claims, the 
Board must determine whether new and material evidence has 
been presented to reopen the previously denied claims. 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).



And as adequate VCAA notice has not been furnished to the 
Veteran on the application to reopen the claims of service 
connection for bilateral hearing loss and for tinnitus and to 
ensure procedural due process, the claims are REMANDED for 
the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 and with Kent 
v. Nicholson, 20 Vet. App. 1 (2006) 
(elements of a new and material evidence 
claim). 

2. Request records from the La Jolla, 
California VA Medical Center from 1975 to 
1979 and from the U. S. Naval Hospital at 
Balboa, California from 1981 to 1982.  If 
no records can be found, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

3. After the above development is 
completed, adjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus.  If any benefit 
sought remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




